DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17-18 objected to because of the following informalities:  
Claim 1 and Claim 17 recite “and applying a respective policy to data process by the user 
based a match of their respective total score relative to the total score range of the respective policy.”
The Examiner respectfully notes that “based” should be “based on”.
Claim 18 recites “The system of claim 17 wherein the users each control and use at least one data processing device for the organization, and wherein the respective policy is applied to the at least one data processing device of a user, and wherein the method of claim 1 wherein the directory service comprises one of a Lightweight Directory Access Protocol (LDAP) database, or a Microsoft Active Directory database, and the one or more communication programs comprise at 29Attorney Docket No.: 122956.01 (DL1.322U) least one of an e-mail program, a chat program, a social network platform, and an electronic bulletin board program.”
The Examiner respectfully notes that the limitation “the method of claim 1 wherein” seems a copy and paste error. The recitation of “the method of claim 1 wherein” should be removing from Claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim limitation “system for” (claim 17) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The functions (classifier component, social graph generator, backup server ) are software functions without any recitations of structure to perform these functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 18-20 are rejected based on dependency from claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending parent application No. 17193342 (hereinafter “Application342”) in view of Wana (US 20120290565 A1) (hereinafter “Wana”).
Claim 1 of the instant application requires similar limitations as claim 1 of
Application342 (obtaining organizational hierarchy information…; deriving a base score for each user based on…; obtaining communication and grouping information about the user…; deriving a score modifier value…; calculating a total score for each user…; defining a total score range to each policy…; and applying a respective policy).
Claim 1 of the instant application requires the limitations related to including interaction among users through one or more communication systems, but claim 1 of Application342 does not require these limitations. Wana renders these limitations as obvious.
For example, Wana discloses measure of social communications with others in the organization and a social graph be calculated. (see Wana [0015]).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the Claim 1 limitations of Applicatino342, with the social graph as disclosed by Wana, providing the benefit of provisioning of social graph services (Wana [0027])
Claims 2-9 of the instant application are rejected based on dependency from claim 1 (and similarity to dependent claims 2-9 of Application342).
Claim 10 of the instant application requires similar limitations as claim 10 of
Application342 (defining a plurality of backup policies…; identifying a hierarchical position of a user…; determining communication and grouping behavior of the user …; calculating a total score …; and automatically assigning a policy).
Claim 10 of the instant application requires the limitations related to using the communication behavior to generate a social graph of the user, but claim 10 of Application342 does not require these limitations. Wana renders these limitations as obvious.
For example, Wana discloses measure of social communications with others in the organization and a social graph be calculated. (see Wana [0015]).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the Claim 10 limitations of Applicatino342, with the social graph as disclosed by Wana, providing the benefit of provisioning of social graph services (Wana [0027])
Claims 11-16 of the instant application are rejected based on dependency from claim 10 (and similarity to dependent claims 11-16 of Application342).
Claim 17 of the instant application requires similar limitations as claim 17 of
Application342 (obtaining organizational hierarchy information…; deriving a base score for each user based on…; obtaining communication and grouping information about the user…; deriving a score modifier value…; calculating a total score for each user…; defining a total score range to each policy…; and applying a respective policy).
Claim 17 of the instant application requires the limitations related to a social graph generator using the communication behavior to generate a social graph of the user relative to other users, but claim 17 of Application342 does not require these limitations. Wana renders these limitations as obvious.
For example, Wana discloses measure of social communications with others in the organization and a social graph be calculated. (see Wana [0015]).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the Claim 17 limitations of Applicatino342, with the social graph as disclosed by Wana, providing the benefit of provisioning of social graph services (Wana [0027])
Claims 18-20 of the instant application are rejected based on dependency from claim 17 (and similarity to dependent claims 18-20 of Application342).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konetski (US 20180260284 A1),  in view of NK (US 20180300387 A1),  further in view of Savir (US 20210019235 A1), further in view of Wana (US 20120290565 A1).
Regarding Claim 1, Konetski teaches
A computer-implemented method of automating backup policy application to users in a data protection system of an organization, comprising: (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
organizational hierarchy information about the users (Konetski [0009] For example, a first rank or position may include an executive role, the given user may include an executive employee of the organization, and the backup profile may include first backup rules specific to employees exercising the executive role. [0010] A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role.)
communication and grouping information about the user from electronic mail programs one or more communication programs used by the users; (Konetski [0050] For instance, CEO emails may be classified as business critical for both integrity and confidentiality reasons. Engineers' daily emails may be less critical, and may make up a large percentage of the organization's data amount.)
and applying a respective policy to data process by the user based the respective policy. (Konetski [0042]  it may use backup policy 206 to backup data stored by the organization, for instance, by applying different backup profiles corresponding to users 201A-201C to the different types of data 202-205.)
Konetski  does not teach 
obtaining organizational hierarchy information about the users from a directory service used by the organization; deriving a base score for each user based on a position of the user within the organization; obtaining communication and grouping information about the user from obtaining communication and grouping information about the user from electronic mail programs one or more communication programs used by the users; one or more communication programs used by the users; deriving a score modifier value from the communication and grouping information, including interaction among users through one or more communication systems; 
	However, NK teaches
obtaining organizational hierarchy information about the users from a directory service used by the organization; (NK [0009] In some cases, the user identifiers can be obtained from a directory service. The management service can generate an enterprise map using the hierarchy that can include a user identifier and a level from the hierarchy for each user.)
deriving a base score for each user based on a position of the user within the organization; (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.) (i.e. the level number is a base score for each user)
obtaining communication and grouping information about the user from electronic mail programs one or more communication programs used by the users; (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
deriving a score modifier value from the communication and grouping information, including interaction among users through one or more communication systems; (NK [0084] Each of the email categories 706A-E can also have a title. Email messages from users that are levels five and over can be from superiors of the client user, and can be considered more relevant or more important than email messages from other users.)
	Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication.
	Konetski-NK does not teach 
calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; and applying a respective policy to data process by the user based a match of their respective total score relative to the total score range of the respective policy.
	However, Savir teaches calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; (Savir [0001] adapting data protection policies based on risk estimations. [0044] A particular phrase may be scored by assessing parts and then summing the results.)
and applying a respective policy to data process by the user based a match of their respective total score relative to the total score range of the respective policy. (Savir  [0043]  By way of example only, the score given to the collected data or portions thereof or the sentiment may range from −1 to +1. A score of 0 may be normal and may be associated with normal risk. A score of −1 may be a very negative sentiment and reflects high risk. This range can be divided into ranges or associated with predetermined values.)
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0043, 0044]) total score and range of score and match risk with backup policy.
Konetski-NK-Savir does not teach communication and grouping information
However, Wana teaches communication and grouping information (Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
	Regarding Claim 2, Konetski, NK, Savir and Wana teach
The method of claim 1 wherein the directory service comprises one of a Lightweight Directory Access Protocol (LDAP) database, or a Microsoft Active Directory database, and wherein the one or more communication programs comprise phone, message, and text based communication platforms used by the users to communicate with one another. (NK [0033]The client device 109 can also be equipped with networking capability or networking interfaces, including a localized networking or communication capability [0053] the management service 120 can query a directory service 150 such as MICROSOFT® Active Directory, LDAP. [0099] The client devices 109, or devices comprising the management system 106 and the directory system 107. The device can include, for example, at least one computer, a mobile device, smartphone, computing device, or like device.)
Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication.
	Regarding Claim 3, Konetski, NK, Savir and Wana teach
The method of claim 2 further comprising determining a source of communication and an associated factor for one or more communication types of each communication program, the communication types including a number of other users communicating in a group or alone with a target user, a communication medium of the communication medium, and a length or periodicity of the communication. (NK [0068] The social application 181 can also categorize posts and comments.  A category can be defined using a relationship to a particular level or using a relationship to a level of the user of the client device 109. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
	Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication.
	Regarding Claim 4, Konetski, NK, Savir and Wana teach
The method of claim 3 further comprising: assigning an initial score to each combination of source and associated factor for the target user; (Wana [0009] The social graph may display such organization members in order of their score.)
combining the initial scores for each combination to derive a cumulative score for each link between the target user and each of the other users, the cumulative score representing a similarity value between the target user and each linked user; (Wana [0015] The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.)
and storing the highest cumulative score for any link.  (Wana [0015] Once the sub-scores are calculated, a master score is calculated for a particular organization member.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
	Regarding Claim 5, Konetski, NK, Savir and Wana teach
The method of claim 4 wherein a greater score is assigned to one-to-one communication between the target user versus grouped users, and for a voice-based communication medium versus a text-based communication medium.  Savir discloses a greater score is assigned (Savir [0035] data associated with a user are scored [0041] A higher score (depending on how the scoring is configured) compared to a normal score corresponds to a higher risk.) (Wana [0029] Intranet activity data collection system 100 includes a plurality of users 102 (shown as users 102a-d in FIG. 1) of an organization accessing, via a respective computing device. [0040] other sources of activity data within system 100 may include log data directly from client computing devices 104, directory service information… news groups, instant messages, text messages, telephone calls, and the like)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
	Regarding Claim 6, Konetski, NK, Savir and Wana teach
The method of claim 4 further comprising deriving a cumulative score for each user in the organization as the target user in a hierarchical manner starting from a topmost level of an organizational chart of the organization and iteratively processing each user in each level of the chart. (Wana [0077] In step 606, data is retrieved for distribution lists and organization charts. [0078] Altogether, all social activity, distribution list and organizational hierarchy data may be assumed to have been retrieved by the conclusion of step 606. [0081] At step 608, for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. [0082] The president of the organization, shown at the top of the organization which may comprise hundreds of individuals)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
	Regarding Claim 7, Konetski, NK, Savir and Wana teach
The method of claim 6 further comprising generating a social graph for each user as the target user by finding all other users connected to the target user through the one or more communication programs. (Wana [0080]  the requester may be a member of the engineering department and enter a request for a social graph [0082] Referring briefly to FIG. 6C, there is shown an exemplary partial organization chart 680 for an organization for requester, Tom Johnson. For example, a peer, Sue Smith is shown to the left and at the same hierarchical level as Tom Johnson. A subordinate, Jane Doe is shown below. A direct manager, Susie Jones is shown above. Also, Susie Smith's manager, John Smith is shown above Susie Smith. John Smith and Susie Jones are in Tom Johnson's management chain.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
	Regarding Claim 8, Konetski, NK, Savir and Wana teach
The method of claim 4 wherein the base score is scored on an inverse scale and is derived directly from the user position in the hierarchy with top level users having no upward reporting lines assigned a lower score and middle and lower level users with multiple upward reporting lines having positive integer scores proportional to a number of reporting lines, Savir discloses score (Savir [0035] data associated with a user are scored [0041] A higher score (depending on how the scoring is configured) compared to a normal score corresponds to a higher risk.) (NK [0042] The hierarchy 200 can be associated with an organization or an enterprise. In one example, the hierarchy 200 can include a vice president 203. The vice president 203 can manage project managers 206 and 209, who can be considered direct subordinates of, or directly subordinate to, the vice president 203. The vice president 203 can be managed by another position that can be considered a direct superior of, or directly superior to, the vice president 203. Such a superior can include a president, a chief executive officer, a group such as a board of directors, or the individuals of the board of directors. The vice president 203 can be considered level six of the hierarchy 200. Those superior to the vice president 203 can be considered greater than level six.) 
and wherein the score modifier value modifies the base score based on the similarity value between the target user and each linked user. Savir discloses score (Savir [0035] data associated with a user are scored [0041] A higher score (depending on how the scoring is configured) compared to a normal score corresponds to a higher risk.)  (NK [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message.) 
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0043, 0044]) total score and range of score and match risk with backup policy.
	Regarding Claim 10, Konetski teaches
A computer-implemented method of automating backup policy application to users in a data protection system of an organization, comprising: (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
defining a plurality of backup policies to apply to data processed by users in the organization, 
(Konetski abstract: a backup policy that includes a plurality of backup profiles, where each of the plurality of backup profiles corresponds to a different user within an organization [0042]  it may use backup policy 206 to backup data stored by the organization, for instance, by applying different backup profiles corresponding to users 201A-201C to the different types of data 202-205.)
wherein each backup policy dictates a different performance characteristic based on storage cost and target storage type and location; (Konetski [0010] The first backup rules, when executed, may cause the IHS to route the copy of the data to at least two different storage locations, a first storage location configured to store a number of copies of the data, and a second storage location configured to store a different number of copies of the data. A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role. [0011] The second set of backup rules, when executed, may cause the IHS to route the copy of the data to a single storage location in a cloud or network.)
identifying a hierarchical position of a user within the organization; (Konetski [0009] For example, a first rank or position may include an executive role, the given user may include an executive employee of the organization, and the backup profile may include first backup rules specific to employees exercising the executive role. [0010] A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role.)
communication and grouping behavior of the user within the organization; (Konetski [0050] For instance, CEO emails may be classified as business critical for both integrity and confidentiality reasons. Engineers' daily emails may be less critical, and may make up a large percentage of the organization's data amount.)
and automatically assigning a policy of the plurality of backup policies to the user. (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
Konetski  does not teach 
determining communication and grouping behavior of the user within the organization;
score for the user based on the hierarchical position, grouping behavior, and the communication parameters; 
and automatically assigning a policy of the plurality of backup policies to a data processing device operated by the user for the user.  
	However, NK teaches
determining communication and grouping behavior of the user within the organization; (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
score for the user based on the hierarchical position; (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user. [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent. [0068] The social application 181 can also categorize posts and comments.  A category can be defined using a relationship to a particular level or using a relationship to a level of the user of the client device 109. )
and automatically assigning a policy of the plurality of backup policies to a data processing device operated by the user for the user.  (NK [0052] In some cases, an enterprise map 184 can be generated for a particular client device 109 or a user associated with the particular client device 109)
	Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication.
	Konetski-NK does not teach 
calculating a total score for the user based on the hierarchical position; and automatically assigning a policy of the plurality of backup policies to a data processing device operated by the user based on the total score for the user.  
	However, Savir teaches calculating a total score,  based on the total score (Savir [0001] adapting data protection policies based on risk estimations. [0044] A particular phrase may be scored by assessing parts and then summing the results.)
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0044]) total score and range of score and match risk with backup policy.
Konetski-NK-Savir does not teach using the communication behavior to generate a social graph of the user relative to other users in the organization based on communication parameters;  calculating a total score for the user based on the hierarchical position grouping behavior, and the communication parameters;
However, Wana teaches using the communication behavior to generate a social graph of the user relative to other users in the organization based on communication parameters; grouping behavior, and the communication parameters; (Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total. [0029] Intranet activity data collection system 100 includes a plurality of users 102 (shown as users 102a-d in FIG. 1) of an organization accessing, via a respective computing device. [0040] other sources of activity data within system 100 may include log data directly from client computing devices 104, directory service information… news groups, instant messages, text messages, telephone calls, and the like)
Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.)
	Regarding Claim 11, Konetski, NK, Savir and Wana teach
The method of claim 10 wherein the hierarchical position of the user is obtained by a directory service used by the organization, and the communication and grouping behavior is derived from one or more communication programs used by the user, and includes at least one e-mail program. (NK [0009] In some cases, the user identifiers can be obtained from a directory service. The management service can generate an enterprise map using the hierarchy that can include a user identifier and a level from the hierarchy for each user. NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication.
	Regarding Claim 12, Konetski, NK, Savir and Wana teach
The method of claim 11 wherein the total score is derived by combining a base score with a score modifier value,  (Wana [0091] At step 612, a total score is calculated for an organization member related by activity, organization, and distribution list to the social graph requester.)
wherein the base score is derived from the hierarchical position of the user in the organization. (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027]) the provisioning of social graph services.
	Regarding Claim 13, Konetski, NK, Savir and Wana teach
The method of claim 12 wherein the base score is scored on an inverse scale and is derived directly from the user position in the hierarchy with top level users having no upward reporting lines assigned a lower score and middle and lower level users with multiple upward reporting lines having positive integer scores proportional to a number of reporting lines. Savir discloses score (Savir [0035] data associated with a user are scored [0041] A higher score (depending on how the scoring is configured) compared to a normal score corresponds to a higher risk.) (NK [0042] The hierarchy 200 can be associated with an organization or an enterprise. In one example, the hierarchy 200 can include a vice president 203. The vice president 203 can manage project managers 206 and 209, who can be considered direct subordinates of, or directly subordinate to, the vice president 203. The vice president 203 can be managed by another position that can be considered a direct superior of, or directly superior to, the vice president 203. Such a superior can include a president, a chief executive officer, a group such as a board of directors, or the individuals of the board of directors. The vice president 203 can be considered level six of the hierarchy 200. Those superior to the vice president 203 can be considered greater than level six.) 
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0043, 0044]) total score and range of score and match risk with backup policy.
	Regarding Claim 14, Konetski, NK, Savir and Wana teach
The method of claim 13 wherein the score modifier value is derived by using the communication information to derive a social graph including an individual being scored, wherein the social graph  (Wana [0009] The social graph may display such organization members in order of their score. [0029] Intranet activity data collection system 100 includes a plurality of users 102 (shown as users 102a-d in FIG. 1) of an organization accessing, via a respective computing device.)
reveals links to other individuals that raise a level of importance of the individual within the organization, (NK [0042] FIG. 2 shown is a hierarchy 200 [0043]  while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.)
wherein the communication information comprises at least some of: identity of the other individuals, duration of communication between the individual and the other individuals, grouping of the other individuals, source location of the communication, and type of communication platform. (Wana  [0040] other sources of activity data within system 100 may include log data directly from client computing devices 104, directory service information (providing physical location and telephone address for an organization member) … news groups, instant messages, text messages, telephone calls, and the like)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027]) the provisioning of social graph services.
	Regarding Claim 15, Konetski, NK, Savir and Wana teach
The method of claim 13 wherein the factors comprise at least one of: a number of e-mail messages transacted in a period of time, a relative hierarchical level to the user of senders and receivers of the e-mail messages, (NK [0037] The email application 175 can be executed in the client device. The email address can also be compared to the enterprise map 184 to identify a corresponding level and other information associated with the email address in the enterprise map 184. [0064]  the social application 181 can receive posts from a social media network. Each post can include a time and/or a date that the post was submitted. A number of such posts can be received from the social media network. [0065] the social application 181 can determine hierarchy information associated with each post ) 
association in one or more groups with users of a higher hierarchical level; (NK [0043] while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.)
and association with people or groups inside or outside of the organization. (Wana [0015] social communication with others in the organization and include shared communication with others outside the organization intranet.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027]) the provisioning of social graph services.
	Regarding Claim 16, Konetski, NK, Savir and Wana teach
The method of claim 15 wherein the score modifier value for each factor is derived by: defining a threshold value for each factor; obtaining an objective value for the user for the factor from the obtained communication and grouping information for the user; and comparing the obtained value with the defined threshold value for the factor. Savir discloses threshold  (Savir [0045] Certain actions may be taken based on threshold levels or scores.) (NK [0096] The social application 181 can also promote and/or demote posts 746A and 746B in the list of posts based on a number of factors. The factors can include a relation to a particular level, a relation to a level of the client user, a time of submission, and a measure of interaction between the client user and the user that submitted the post. The social application 181 can likewise promote and/or demote comments 749A and 749B in the list of comments for the post 746A.)
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0043, 0044]) total score and range of score and match risk with backup policy.
Regarding Claim 17, Konetski teaches
A system for automating backup policy application to users in a data protection system of an organization, comprising: (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
organizational hierarchy information about the users (Konetski [0009] For example, a first rank or position may include an executive role, the given user may include an executive employee of the organization, and the backup profile may include first backup rules specific to employees exercising the executive role. [0010] A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role.)
communication and grouping information about the user from one or more communication programs used by the users, (Konetski [0050] For instance, CEO emails may be classified as business critical for both integrity and confidentiality reasons. Engineers' daily emails may be less critical, and may make up a large percentage of the organization's data amount.)
and a backup server computer defining a plurality of backup policies to apply to data processed by users in the organization, wherein each backup policy dictates a different performance characteristic based on storage cost and target storage type and location, (Konetski [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof. [0010] The first backup rules, when executed, may cause the IHS to route the copy of the data to at least two different storage locations, a first storage location configured to store a number of copies of the data, and a second storage location configured to store a different number of copies of the data. A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role. [0011] The second set of backup rules, when executed, may cause the IHS to route the copy of the data to a single storage location in a cloud or network.)
and applying a respective policy to data process by the user based the respective policy. (Konetski [0042]  it may use backup policy 206 to backup data stored by the organization, for instance, by applying different backup profiles corresponding to users 201A-201C to the different types of data 202-205.)
Konetski  does not teach 
an organization classifier component obtaining obtaining organizational hierarchy information about the users from a directory service used by the organization, deriving a base score for each user based on a position of the user within the organization, obtaining communication and grouping information about the user from one or more communication programs used by the users, deriving a score modifier value from the communication and grouping information,
	However, NK teaches
an organization classifier component obtaining obtaining organizational hierarchy information about the users from a directory service used by the organization, (NK [0009] In some cases, the user identifiers can be obtained from a directory service. The management service can generate an enterprise map using the hierarchy that can include a user identifier and a level from the hierarchy for each user.)
deriving a base score for each user based on a position of the user within the organization, (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.) (i.e. the level number is a base score for each user)
obtaining communication and grouping information about the user from one or more communication programs used by the users; (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
deriving a score modifier value from the communication and grouping information, (NK [0084] Each of the email categories 706A-E can also have a title. Email messages from users that are levels five and over can be from superiors of the client user, and can be considered more relevant or more important than email messages from other users.)
	Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication and grouping information.
	Konetski-NK does not teach 
and calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; and applying a respective policy to data process by the user based a match of their respective total score relative to the total score range of the respective policy.
	However, Savir teaches calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; (Savir [0001] adapting data protection policies based on risk estimations. [0044] A particular phrase may be scored by assessing parts and then summing the results.)
and applying a respective policy to data process by the user based a match of their respective total score relative to the total score range of the respective policy. (Savir  [0043]  By way of example only, the score given to the collected data or portions thereof or the sentiment may range from −1 to +1. A score of 0 may be normal and may be associated with normal risk. A score of −1 may be a very negative sentiment and reflects high risk. This range can be divided into ranges or associated with predetermined values.)
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0043, 0044]) total score and range of score and match risk with backup policy.
Konetski-NK-Savir does not teach a social graph generator using the communication behavior to generate a social graph of the user relative to other users in the organization based on communication parameters;
However, Wana teaches a social graph generator using the communication behavior to generate a social graph of the user relative to other users in the organization based on communication parameters; (Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total. [0029] Intranet activity data collection system 100 includes a plurality of users 102 (shown as users 102a-d in FIG. 1) of an organization accessing, via a respective computing device. [0040] other sources of activity data within system 100 may include log data directly from client computing devices 104, directory service information… news groups, instant messages, text messages, telephone calls, and the like)
Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.)
	Regarding Claim 18, Konetski, NK, Savir and Wana teach
The system of claim 17 wherein the users each control and use at least one data processing device for the organization, and wherein the respective policy is applied to the at least one data processing device of a user, and wherein the method of claim 1 wherein the directory service comprises one of a Lightweight Directory Access Protocol (LDAP) database, or a Microsoft Active Directory database, (NK [0052] In some cases, an enterprise map 184 can be generated for a particular client device 109 or a user associated with the particular client device 109 [0053]  In some cases, the management service 120 can query a directory service 150 such as MICROSOFT® Active Directory, LDAP)
and the one or more communication programs comprise at 29Attorney Docket No.: 122956.01 (DL1.322U) least one of an e-mail program, a chat program, a social network platform, and an electronic bulletin board program. (NK [0001] A management service can provide an enterprise with access to email, corporate documents, social media posts, and other enterprise content to prevent theft, data loss, and unauthorized access.)
Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication.
	Regarding Claim 19, Konetski, NK, Savir and Wana teach
The system of claim 17 wherein the base score is scored on an inverse scale and is derived directly from the user position in the hierarchy with top level users having no upward reporting lines assigned a lower score and middle and lower level users with multiple upward reporting lines having positive integer scores proportional to a number of reporting lines, (Savir [0035] data associated with a user are scored [0041] A higher score (depending on how the scoring is configured) compared to a normal score corresponds to a higher risk.) (NK [0042] The hierarchy 200 can be associated with an organization or an enterprise. In one example, the hierarchy 200 can include a vice president 203. The vice president 203 can manage project managers 206 and 209, who can be considered direct subordinates of, or directly subordinate to, the vice president 203. The vice president 203 can be managed by another position that can be considered a direct superior of, or directly superior to, the vice president 203. Such a superior can include a president, a chief executive officer, a group such as a board of directors, or the individuals of the board of directors. The vice president 203 can be considered level six of the hierarchy 200. Those superior to the vice president 203 can be considered greater than level six.) 
and wherein the score modifier value is derived by taking into account at least one of a plurality of factors defining communication and grouping activities of a user. (Wana [0091] At step 612, a total score is calculated for an organization member related by activity, organization, and distribution list to the social graph requester.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027]) the provisioning of social graph services.
	Regarding Claim 20, Konetski, NK, Savir and Wana teach
The system of claim 19 wherein the factors comprise at least one of: a number of e-mail messages transacted in a period of time, a relative hierarchical level to the user of senders and receivers of the e-mail messages, (NK [0037] The email application 175 can be executed in the client device. The email address can also be compared to the enterprise map 184 to identify a corresponding level and other information associated with the email address in the enterprise map 184. [0064]  the social application 181 can receive posts from a social media network. Each post can include a time and/or a date that the post was submitted. A number of such posts can be received from the social media network. [0065] the social application 181 can determine hierarchy information associated with each post )
association in one or more groups with users of a higher hierarchical level; (NK [0043] while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.)
and association with people or groups inside or outside of the organization, (Wana [0015] social communication with others in the organization and include shared communication with others outside the organization intranet.)
and wherein the score modifier value for each factor is derived by using the communication information to derive a social graph including an individual being scored, wherein the social graph (Wana [0009] The social graph may display such organization members in order of their score. [0029] Intranet activity data collection system 100 includes a plurality of users 102 (shown as users 102a-d in FIG. 1) of an organization accessing, via a respective computing device.)
reveals links to other individuals that raise a level of importance of the individual within the organization, (NK [0042] FIG. 2 shown is a hierarchy 200 [0043]  while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.)
wherein the communication information comprises at least some of: identity of the other individuals, duration of communication between the individual and the other individuals, grouping of the other individuals, source location of the communication, and type of communication platform. (Wana  [0040] other sources of activity data within system 100 may include log data directly from client computing devices 104, directory service information (providing physical location and telephone address for an organization member) … news groups, instant messages, text messages, telephone calls, and the like)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027]) the provisioning of social graph services
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konetski (US 20180260284 A1),  in view of NK (US 20180300387 A1),  further in view of Savir (US 20210019235 A1), further in view of Wana (US 20120290565 A1), further in view of Blitzer (US 10089148 B1).
Regarding Claim 9, Konetski, NK, Savir and Wana teach
The method of claim 8 wherein the similarity value is calculated by dividing the cumulative score for each link by the maximum cumulative score to obtain a similarity percentage for the link between the target user and another user, Savir discloses calculated score (Savir [0035] data associated with a user are scored [0041] A higher score (depending on how the scoring is configured) compared to a normal score corresponds to a higher risk.) dividing  (Savir [0043] This range can be divided into ranges or associated with predetermined values.) and Konetski disclose percentage (Konetski [0050] Engineers' daily emails may make up a large percentage of the organization's data amount.)(Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total.)
and assigning an additive factor for that similarity percentage based on percentage amount, Savir discloses assigning (Savir [0035] The scores assigned to the user's sentiments may depend on the number of times a sentiment is expressed) (Konetski [0050] Engineers' daily emails may make up a large percentage of the organization's data amount.)
and further comprising adding the additive factor to the base score to derive the total score, (Wana [0091] At step 612, a total score is calculated for an organization member related by activity, organization, and distribution list to the social graph requester.)
that in turn determines the applied respective policy, wherein the respective policy is one of a  plurality of backup policies, and specifies a target storage location, a recovery time objective, and a recovery point objective for data backed up under the backup policy. (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0010] The first backup rules cause the IHS to route the copy of the data to at least two different storage locations [0011] The second set of backup rules cause the IHS to route the copy of the data to a single storage location in a cloud or network.)
	Konetski-NK-Savir-Wana does not teach a recovery time objective, and a recovery point objective
However, Blitzer teaches a recovery time objective, and a recovery point objective
(Blitzer Col. 1, lines 34-36: the present invention provide a method, an apparatus and a computer-program product for configuring policy-based replication. Col. 3, lines 24-32: a recovery rules tab 310 of the policy editor interface 300 includes fields for specifying recovery exposure 311 and how to restore from backup 312. For example, recovery exposure attributes 311 may include recovery point objective (e.g., backup recovery point objective  315-1 and replication recovery  point objective 315-2) and recovery time objective (e.g., backup recovery time objective 316-1 and replication recovery time objective 316-2))
Konetski, NK, Savir, Wana and Blitzer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir, Wana and Blitzer to modify the Konetski-NK-Savir-Wana’s system with Blitzer’s teaching. The motivation for doing so would be to have (Blitzer Col. 1, lines 34-36; Col. 3, lines 24-32) creating a replication service according to the policy specified recovery time objective and recovery point objective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135